DETAILED ACTION
Response to Amendment
The amendment filed 08/10/ 2022 has been entered.
Claims 9-16 are is new.
Claims 1-3 and 7 are amended.
Claims 1-16 are pending
Double Patenting
Claims 1-8 of this application is patentably indistinct from claim 1-8 of Application No. 17/167073. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto. gov/patents/process/file/efs/guidance/eTD-info-L.jsp. 
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17/167073 "Augenstein" (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Augenstein teaches a housing; at least three ultrasonic transducers; and a control unit designed to control each ultrasonic transducer individually, [Claim 1]
wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing and a sound decoupling layer arranged on an open end of the transducer housing for decoupling into a gaseous medium and being arranged in a fixed position in the housing, [Claim 1 with use of ‘disposed’ instead of ‘arranged’ ]
wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave at a working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz, [Claim 1]
wherein two ultrasonic transducers directly adjacent to each other in each case in the housing have a distance of no more than 10 cm from a middle of the sound decoupling layer of one of the two ultrasonic transducers to a middle of the sound decoupling layer of the other one of the two ultrasonic transducers, [Claim 1 with use of ‘center’ instead of ‘middle’ ]
wherein the 1 D ultrasonic transducer unit has one sound channel for each ultrasonic transducer, wherein each sound channel has one inlet opening and one outlet opening, wherein each sound decoupling layer is assigned to exactly one of the inlet openings, [Claim 1 with use of synonyms such as ‘per’ instead of ‘for each’ or ‘associated’ instead of ‘assigned’ ]
wherein the outlet openings are arranged along a straight line, wherein the outlet openings each are arranged in a wall of the housing not abutting the vehicle or the sound channels penetrating the wall of the housing, [Claim 1 has it on a wall of a housing though not specifically a vehicle]
wherein a distance from a middle of one outlet opening to a middle of a directly adjacent outlet opening corresponds to no more than a wavelength of the working frequency in the gaseous medium or no more than half the wavelength in the gaseous medium, [Claim 1 with use of ‘center’ instead of ‘middle’ ]
wherein the distance between two directly adjacent outlet openings each being smaller than the distance of the ultrasonic transducers assigned to the corresponding inlet openings, wherein a ratio of a surface area of the outlet opening to a surface area of the inlet opening having a value between 0.30 and 1.2, [claim 1]
wherein the housing is mounted on the vehicle,[Claim 1 has it capable of securing on a surface]
wherein the housing includes a movable cover device configured to close the outlet openings of all sound channels, when the 1D ultrasonic transducer unit is not in use, and wherein the outlet openings of all sound channels are situated in a curved surface or in a shared flat plane.[Claim 1]
While Claim 1 does not explicitly recite the use on a vehicle, it would have been obvious to one of ordinary skill in the art to do so as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Augenstein teaches wherein the ratio of the surface area of the outlet opening to the surface area of the inlet opening has a value between 0.5 and 1.2 or between 0.9 and 1.1.[Claim 2]
Regarding claim 3, Augenstein teaches each sound channel has a length from the sound decoupling layer of each ultrasonic transducer to the outlet opening of the assigned sound channel, and the length is an integral multiple of one eighth of the wavelength of the working frequency or an integral multiple of half the wavelength of the working frequency [Claim 3].
Regarding claim 4, Augenstein teaches each sound channel is made from a metal or a plastic or comprises a metal or a plastic [Claim 4].
Regarding claim 5, Augenstein teaches wherein each ultrasonic transducer has a sound uncoupling layer between the decoupling layer and the transducer housing.[Claim 5]
Regarding claim 6, Augenstein teaches wherein the control unit is arranged entirely or partially in the housing.[Claim 6 with use of ‘disposed’ instead of ‘arranged’ |
Regarding claim 7, Augenstein teaches the housing of the 1 D ultrasonic transducer unit is designed according to at least the IP 40 protection class. [Claim 7]
Regarding claim 8, Augenstein teaches the housing has at least one signal interface for transmitting a measuring signal and/or a control signal[Claim 1 has communication interface; Claim 8 has a wireless communication interface]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 the term “a reference potential” does not make clear the metes and bounds of the claimed invention. It can mean any arbitrarily chosen value. Additionally, all materials have some electromagnetic shielding, so it can mean materials selected based on a chosen value or it can mean any value that the material has to be a reference potential. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670 A) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009).
Regarding claim 1, Konetzke [Fig 1, 2C, 3; Abstract; Section IV-Conclusion] teaches a housing[Fig 1]; at least three ultrasonic transducers[Sec A-Fabrication and Sec B-Measurements]; and 
a control unit designed to control each ultrasonic transducer individually[Sec A- Fabrication and Sec B-Measurements], wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing[Fig 1 and 2A and Sec A- Fabrication], and a sound decoupling layer[Horn in Fig 2 of Murata] arranged on an open end of the transducer housing for decoupling into a gaseous medium and being arranged in a fixed position in the housing[Sec A-Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a metal sound decoupling layer as evidenced by the reference in Murata-Fig 2 below which shows a horn which transmits the waves into the gaseous medium; Page 6 teaches the open structure],

    PNG
    media_image1.png
    221
    502
    media_image1.png
    Greyscale

wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave at a working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz[Sec I-Introduction and Sec A-Fabrication],
wherein two ultrasonic transducers directly adjacent to each other in each case in the housing have a distance of no more than 10 cm from a middle of the sound decoupling layer of one of the ultrasonic transducers to a middle of the sound decoupling layer of the other one of the two ultrasonic transducers[Fig 1 and sec A-Fabrication],
wherein the 1 D ultrasonic transducer unit has one sound channel for each ultrasonic transducer[Fig 1, 2C and 3 and Sec A-Fabrication],
wherein each sound channel has one inlet opening[actual radiating aperture]and one outlet opening[new acoustic aperture fig. 3], wherein each sound decoupling layer is assigned to exactly one of the inlet openings, wherein the outlet openings are arranged along a straight line[Fig 1, 2C and 3 and Sec A-Fabrication has Fig 3 showing the inlet which is the Actual radiating aperture and the outlet which is the New acoustic aperture at each end of the tapered waveguide],
wherein the outlet openings each are arranged in a wall of the housing not abutting the vehicle or the sound channels penetrating the wall of the housing [Fig 1, 2C; The bottom of fig 1 would be attached to the vehicle meaning the outlet openings on the top would not be abutting the vehicle. Moreover the outlets sound channels are penetrating the wall of the housing; Additional details and clarification regarding the argument is below in the response to arguments section],

    PNG
    media_image2.png
    197
    324
    media_image2.png
    Greyscale

wherein a distance from a middle of one outlet opening to a middle of a directly adjacent outlet opening corresponds to no more than a wavelength of the working frequency in the gaseous medium or no more than half the wavelength in the gaseous medium[Fig 1, 2C, 3 and Sec A-Fabrication, 4.3 mm see vertical direction which correspond to half wavelength and 6 mm in other direction smaller then full wavelength],
wherein the distance between two directly adjacent outlet openings each being smaller than the distance of the ultrasonic transducers assigned to the corresponding inlet openings[Fig 1, 2C and 3 and Sec A-Fabrication],
wherein a ratio of a surface area of the outlet opening[6*4.3=25.8] to a surface area of the inlet opening[pi*R‘*2= 76.98] having a value between 0.30 and 1.2[ ratio is = 0,3351; Fig 1, and 3 and Sec A-Fabrication],....
Konetzke implies but does not explicitly teach wherein the housing is mounted on the vehicle [It would be obvious to use such a sensor on a vehicle since Konetzke (Introduction) teaches use of it in range finding; Additional details and clarification regarding the argument is below in the response to arguments section]......
Konetzke does not explicitly teach wherein the housing includes a movable cover device configured to close the outlet openings of all sound channels, when the 1D ultrasonic transducer is not in use and wherein the outlet openings of all sound channels are situated in a curved surface or in a shared flat plane.
Chen teaches wherein the housing includes a movable cover device configured to close the outlet openings of all sound channels[#15 in Fig 1 and 3 is a movable cover that closes the channels], when the 1D ultrasonic transducer is not in use and wherein the outlet openings of all sound channels are situated in a curved surface or in a shared flat plane[Abstract; Col 1; Lines 30-60 have it closing when not in use. Fig 1 and has shows that the channels are on a flat plane]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the movable cover and flat plane in Chen in order to protect the sensor and achieve a required shape. It would also have been an obvious matter of design choice to modify the shape to be curved, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would be obvious to use such a sensor on a vehicle since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Konetzke, as modified, teaches wherein the ratio of the surface area of the outlet opening to the surface area of the inlet opening has a value between 0.5 and 1.2 or between 0.9 and 1.1.[Fig 3, Sec A-Fabrication]
Moreover it would have been obvious to one of ordinary skill in the art to change the ratio of outlet opening to inlet opening of the acoustic channels in Konetzke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Konetzke, as modified, teaches wherein each sound channel has a length from the sound decoupling layer of each ultrasonic transducer to the outlet opening of the assigned sound channel, and the length is an integral multiple of one eighth of the wavelength of the working frequency or an integral multiple of half the wavelength of the working frequency.[Abstract; Fig 3, Sec A-Fabrication- Having a half wavelength is an integral multiple of half the wavelength and the number 1 which is an integer. The abstract teaches less than half a wavelength which would include one eighth]
Moreover it would have been obvious to one of ordinary skill in the art to change the length of the acoustic channels in Konetzke, since it has beenheld that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skillin the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Konetzke, as modified, teaches wherein each sound channel is made from a metal or a plastic or comprises a metal or a plastic.[Sec A-Fabrication teaches use of aluminium]
Regarding claim 5, Konetzke as modified, teaches wherein each ultrasonic transducer has a sound uncoupling layer between the decoupling layer and the transducer housing. [Sec A- Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a horn which is the decoupling layer with a layer of air above it as evidenced by the reference in Murata-Fig 2 below;]

    PNG
    media_image3.png
    257
    317
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have a sound uncoupling layer between the decoupling layer and the transducer housing based on the use of MA40S4S transducers in Konetzke, which show the claimed structure in the manual in Murata.
Regarding claim 6, Konetzke, as modified, teaches that wherein the control unit is arranged entirely or partially in the housing [Fig 1, Sec A-Fabrication].
Regarding claim 8, Konetzke, as modified, teaches that wherein the housing has at least one signal interface for transmitting a measuring signal and/or a control signal. [Fig 1, 3, Sec A- Fabrication]
Regarding claim 9, Konetzke, as modified, teaches wherein the ultrasonic transducers of the 1 D ultrasonic transducer unit are individual, discrete components arranged in the housing and connected to the housing,[Sec A-Fabrication; Fig 2a-c shows individual transducers and Fig 1, 3 has them connected to the housing]
 and wherein two ultrasonic transducers of the 1 D ultrasonic transducer unit are arranged side by side, between which no further ultrasonic transducer is arranged. [Fig 2a-c has transducers side by side] 
Moreover it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange them side by side with no spacing between them, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Konetzke, multiple of the ultrasonic transducers of the 1 D ultrasonic transducer unit are individually controllable to generate wave fronts having an adjustable main propagation direction based on time- shifted or phase-shifted control.[Title is regarding a Phased array tranducer; Sec B measurements has controller using time delays to steer the beam meaning the direction is adjusted using time shift]
Regarding claim 11, Konetzke, does not explicitly teach, wherein the cover device is configured to close the outlet openings as standard and to be removed once the vehicle is reversing or a reverse gear is engaged. 
Chen teaches wherein the cover device is configured to close the outlet openings as standard and to be removed once the vehicle is reversing or a reverse gear is engaged. [#15 in Fig 1 and 3 is a movable cover that closes the channels; Abstract; Col 1; Lines 30-60 have it closing when in reverse]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke back up sensor cover in Chen in order to open when the vehicle is in reverse. Additionally, it would be obvious to use such a cover as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Regarding claim 12, Konetzke, as modified, teaches wherein an inner shape of the sound channels corresponds to an outer shape of the corresponding ultrasonic transducers in areas of the inlet openings.[Fig 3] 
It would also have been an obvious matter of design choice to modify the shape since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 13, Konetzke wherein the transducer housing of each ultrasonic transducer forms a cylindrical metal cup, [Fig 2A-C has circular transducers and tubes and Sec A-Fabrication has the it made of metal meaning and in the shape of tubes meaning it is cylindrical]
and wherein a surface of the sound decoupling layer[top surface of Horn in Fig 2 of Murata below], an edge of the metal cup[Top of case], and a sound uncoupling layer[Layer of air between horn and case] of each individual ultrasonic transducer arranged therebetween each span a flat plane.[Horn, Case and Air space are arranged where each span a flat plane]
 
    PNG
    media_image3.png
    257
    317
    media_image3.png
    Greyscale

Regarding claim 14, Konetzke wherein each ultrasonic transducer has an electromagnetic shielding at a reference potential[Each transducer whether made of plastic or metal means it has a naturally occurring electromagnetic shielding at a certain value or reference potential], 
and wherein the electromagnetic shielding is formed entirely or at least partially by the corresponding transducer housing, or formed as a shared housing for all ultrasonic transducers.[Sec A Fabrication has the housing made with the transducers next to each other as shown in Fig 2A-C meaning it’s a shared housing]
Regarding claim 15, Konetzke wherein the housing comprises a planar rear wall and a front wall running in parallel to the rear wall to facilitate mounting and alignment of the 1 D ultrasonic transducer unit on the vehicle,[Fig 1 has top and bottom which would be the front and rear respectively]
 the ultrasonic transducers are mounted on the rear wall,[ Fig 1 has the transducers on the bottom namely rear wall]
 the sound channels end at or in the front wall,[Fig 1 has active acoustic area on top meaning sound channels at the front]
 and the outlet openings of the sound channels and the inlet openings of the sound channels are arranged along respective straight lines.[Fig 2A-C shows straight lines and Fig 1 has straight lines],…..
Konetzke implies does not explicitly teach that a straight line spanned by the inlet openings is longer than a straight line spanned by the outlet openings[Sec A fabrication has different spacings in Fig 2A-C and ratio] 
Therefore a person of ordinary skill in the art could adjust the spacing of the inlet openings compared to the outlet openings as adjusting the spacing and discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over table over Konetzke "TEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670 A)  and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009)  as applied to claim 1 above, and further in view of IP Rating chart (2017).
Regarding claim 7, Konetzke does not explicitly teach wherein the housing of the 1 D ultrasonic transducer unit is designed according to at least the IP 40 protection class.[However a movable lid as taught by Chen would protect the sensor from water, dust and mud which would be larger than 1 millimeter. Abstract; Col 1; Lines 30-60 have protecting from dust, mud and water]
IP Rating chart teaches the use of IP 40 as a rating to indicate protection from tools and small wires greater than 1 millimeter.
It would have been an obvious matter of design choice to use IP-40 protection, since applicant has not disclosed that the specified protection solves any stated problem or is for any particular purpose and additionally it would be useful to protect the transducer from items larger than 1mm, which would be a useful level of protection to protect the sensor from small objects. Moreover any cover capable covering the senor which stops objects larger than 1mm would read on the claim.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over table over Konetzke "TEEE International Ultrasonics Symposium" (2015) in view of Chen (US 4803670 A)  and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009)  as applied to claim 1 above, and further in view of Cinanni (EP 2922050 A1).
Regarding claim 16, Konetzke wherein the outlet openings of the sound channels are arranged along a first direction, [Fig 1 has channels in a line]
each of the inlet openings has a first width along the first direction and a first height along a second direction perpendicular to the first direction[Fig 3, Sec A fabrication has inlet openings that are 10mm in diameter meaning height and width], 
each of the outlet openings has a second width along the first direction and a second height along the second direction, [Fig 1, Sec A fabrication has outlet openings that 4.3 x 6mm rectangles]
the second width is smaller than the first width, [either 4.3 or 6 is less than 10]
Konetzke does not explicitly teach that the second height is greater than the first height.
Cinanni teaches that the second height is greater than the first height.[Abstract, Fig 1 has input orifice 3 being smaller in a dimension than output orifice 4 meaning the second height is greater than the first]
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the wider orifice in Cinanni to have a greater height at the output than the input. It would also have been an obvious matter of design choice to modify the dimensions of the output to be greater than the input. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
In response to applicant's argument that the housing is to be mounted on a vehicle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Konetzke [Introduction] has the sensor being used for ranging. The use of ultrasonic sensors for ranging in vehicles is a well known concept in the art. Placing the sensor on a vehicle would naturally have the sound channels facing away from the vehicle. A person of ordinary skill would consider mounting an ultrasonic sensor to a vehicle for ranging and would face the outlet outwards meaning the outlet would not be abutting the vehicle. This is further evidenced by a comparison between the prior art and Chen below.

    PNG
    media_image2.png
    197
    324
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    288
    429
    media_image4.png
    Greyscale

Applicant's remaining arguments filed 08/10/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645